Exhibit Reconciliation of Canadian and United States Generally Accepted Accounting Principles Canadian Generally Accepted Accounting Principles (“GAAP”) varies in certain respects from U.S. GAAP. As required by the United States Securities and Exchange Commission, the effect of these differences in principles on Penn West Energy Trust’s (the “Trust”) consolidated financial statements is described and quantified below: The application of U.S. GAAP would have the following effects on reported net income: Three months ended September 30 Nine months ended September 30 2008 2007 2008 2007 (CAD millions, except per unit amounts) Net income as reported in the Consolidated Statements of Income - Canadian GAAP $ 1,062 $ 138 $ 817 $ 48 Adjustments Unit-based compensation (note (c)) 66 16 16 7 Net and Other Comprehensive Income, U.S. GAAP, as adjusted 1,128 154 833 55 Net income per trust unit Basic $ 2.96 $ 0.64 $ 2.24 $ 0.23 Diluted 2.90 0.63 2.22 0.23 Weighted average number of trust units outstanding (in millions) Basic 381.5 240.5 372.5 238.6 Diluted 390.2 242.0 379.4 239.9 Retained earnings (deficit) - U.S. GAAP Balance, beginning of the period - U.S. GAAP $ (3,546 ) $ (3,432 ) $ (1,413 ) $ (2,396 ) Net Income - U.S. GAAP 1,128 154 833 55 Change in redemption value of Trust units (note (b)) 4,458 1,082 3,386 630 Distributions declared (391 ) (245 ) (1,157 ) (730 ) Balance, end of period - U.S. GAAP $ 1,649 $ (2,441 ) $ 1,649 (2,441 ) 1 The application of U.S. GAAP would have the following effects on the reported balance sheets: Canadian U.S. September 30, 2008 (CAD millions) GAAP GAAP ASSETS Current Accounts receivable $ 565 $ 565 Future income tax 31 31 Other 105 105 701 701 Property, plant and equipment (note (a)) 12,545 12,545 Goodwill 1,999 1,999 14,544 14,544 $ 15,245 $ 15,245 LIABILITIES AND UNITHOLDERS' EQUITY Current Accounts payable $ 622 $ 622 Distributions payable 131 131 Risk management 122 122 Convertible debentures 7 7 882 882 Long-term debt 3,679 3,679 Convertible debentures 321 321 Risk management 18 18 Asset retirement obligations 627 627 Unit rights liability (note (c)) - 38 Future income taxes 1,414 1,415 Total liabilities 6,941 6,980 Unitholders' mezzanine equity (note (b)) - 6,616 Unitholders' equity Unitholders' capital (note (b)) 7,922 - Contributed surplus (note (c)) 64 - Retained earnings (note (b)) 318 1,649 8,304 1,649 $ 15,245 $ 15,245 2 Canadian U.S. December 31, 2007 (CAD millions) GAAP GAAP ASSETS Current Accounts receivable $ 277 $ 277 Future income tax 45 45 Other 46 46 368 368 Property, plant and equipment (note (a)) 7,413 7,413 Goodwill 652 652 8,065 8,065 $ 8,433 $ 8,433 LIABILITIES AND UNITHOLDERS' EQUITY (DEFICIENCY) Current Accounts payable $ 359 $ 359 Distributions payable 82 82 Risk management 148 148 589 589 Long-term debt 1,943 1,943 Asset retirement obligations 413 413 Unit rights liability (note (c)) - 25 Future income taxes 918 919 Total liabilities 3,863 3,889 Unitholders' mezzanine equity (note (b)) - 5,957 Unitholders' equity (deficiency) Unitholders' capital (note (b)) 3,877 - Contributed surplus (note (c)) 35 - Retained earnings (deficit) (note (b)) 658 (1,413 ) 4,570 (1,413 ) $ 8,433 $ 8,433 3 The application of U.S. GAAP would have no effects on reported cash flows. (a) Property, plant and equipment and depletion and depreciation Under Canadian GAAP, an impairment exists when the net book value of the petroleum and natural gas properties exceeds the sum of the undiscounted future cash flows from proved reserves calculated using forecast prices and costs, and the cost of unproved properties. If an impairment is determined to exist, the impairment is measured as the amount by which the net book value of the petroleum and natural gas properties exceeds the sum of the present value of future cash flows from proved plus probable reserves using forecast prices and costs, and the cost of unproved properties. Under U.S. GAAP, the net book value of petroleum and natural gas properties, net of deferred income taxes, is limited to the present value of after-tax future net cash flows from proved reserves, discounted at 10 percent and using prices and costs at the balance sheet date, plus the lower of cost and fair value of unproved properties. The impairment test is performed quarterly and, as elected by the Trust, recalculated seven business days prior to the filing date of the Trust’s consolidated financial statements if an impairment was indicated on the balance sheet date. If there is an impairment indicated at the balance sheet date, which no longer exists at the time of the second test, no write down is required. At September 30, 2008 and 2007, no impairment was indicated. The application of the impairment test under U.S. GAAP did not result in a write-down of capitalized costs in 2008 or 2007. Depletion and depreciation of resource properties is calculated using the unit-of-production method based on production volumes before royalties in relation to proved reserves as estimated by independent petroleum engineers. In determining the depletable base, the estimated future costs to be incurred in developing proved reserves is included and the estimated equipment salvage values and the lower of cost and market of unevaluated properties is excluded.
